OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on December 19, 1962.
On October 21, 1981, the respondent was found guilty, after a jury trial in the United States District Court for the Eastern District of New York, of violating section 1952 of title 18 of the United States Code, in that the respondent did knowingly, willfully and unlawfully travel in interstate commerce “with the intent to promote, manage, establish, carry on and facilitate bribery”. On April 20,1982, the respondent was sentenced to two years’ imprisonment on each of two counts to run concurrently.
Section 1952 of title 18 of the United States Code is cognizable as a class D felony in New York State (Penal Law, § 200.00, bribery in the second degree).
*98Pursuant to subdivision 4 of section 90 of the Judiciary Law, the respondent ceased to be an attorney and counselor at law upon his conviction.
Accordingly, the petitioner’s motion is granted and the respondent’s motion and cross motion are denied. The clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
Mollen, P. J., Damiani, Mangano, Weinstein and Boyers, JJ., concur.